DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  No Claims are amended; No Claims are cancelled; No Claims are added.  Claims 34 - 49 are currently pending and subject to examination.
Response to Arguments
Applicant's arguments filed in the remarks dated 07/08/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
Applicant argues that Behbahani does not clarify when the media player of the involved device is “initiated,” but implies that the initiation occurs after downloading of the initial above-the-fold portion of the web page. See paragraph 26 of Behbahani, stating that the measured time for downloading the initial portion of a web page that contains an embedded video is provided as an input to the media player. Moreover, as made clear from paragraphs 6-8 and 23-27, there is no “selection” of video content within the meaning of claim 34, because the video in Behbahani is not selectable or even known to the user; rather, it is an advertisement or other video embedded in the web page being rendered to the user.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are given their broadest reasonable interpretation in light of the specification; however, limitations from the specification are not imported into the claims.  
The applicant’s own specification describes in page 7, lines 10 - 16 that network measurements can be initiated and performed before selecting and connecting to a particular CDN and the independent claims specifically recite perform[ing], during a time window from initiation of a video player application in the user equipment up to selection of a video content, network measurements indicative of a current condition of the wireless communication network, for streaming the video content to the user equipment.  
Therefore, a selection of video content is not expressly required nor performed in the independent claims, as the independent claims are broadly directed to and mainly require performing network measurements before the content is streamed in order to select an initial bit rate in light of current network conditions.  
In fact the selection/request for video content is not expressly performed until claim 42 with a user-initiated video content selection signal and then again in claim 48 with a request for the video content using the selected initial bitrate, thus clearly demonstrating that there is no “selection” of video content required or performed within the meaning of claim 34.
As previously stated, the claims are given their broadest reasonable interpretation in light of the specification; however, limitations from the specification are not imported into the claims. Therefore, the broadest reasonable interpretation of the claim language in accordance with the Behbahani reference merely requires measurements of network conditions and a selection of an initial bit rate be performed for the video content after the media player has started and prior to or up to selection/delivery of video content, which is indubitably met by Behbahani, as Behbahani is directed to the delivery of video content over the Internet, facilitated by adaptive bit rate techniques that respond to network conditions and device capabilities to provide users with the best or at least a consistent experience within currently available bandwidth (See Behbahani [0001], [0006], [0014]).
Behbahani discloses in [0007] that the user of a tablet device might select a link to a web page that includes embedded video content, where an example of such a page is the home screen of a video-on-demand service and the initially displayed content, the “above-the-fold” content, includes a static image where the video content, in this case a movie preview, will eventually be presented.  
Behbahani further discloses in [0008] that the above-the-fold portion of the page is downloaded relatively quickly and presented before video playback begins. The time required to download the above-the-fold portion of the page can be used to estimate the bandwidth that is currently available to the tablet. That is, above-the-fold content is represented by a known or determinable number of bits which, when divided by the download time, represents an estimate of available bandwidth.  
Behbahani discloses in [0014] that the logic [in the client device/user equipment] might determine or discover a download time for the client device and provide the client device with a suitable initial bit rate.
Therefore the time to download the above the fold portion may be reasonably interpreted as the time window to perform the network measurement to select an initial bit rate before video playback begins, which obviously reads on the metes and bounds of “selection” of video content within the meaning of claim 34.
Behbahani also discloses in [0008] that the initial bit rate with which the video content, in place of the image, is then streamed or downloaded is selected, by the tablet's media player, to be within this constraint. This helps to ensure that the initial quality of the delivered video more closely matches current network conditions than approaches in which the initial bit rate is fixed or arbitrarily selected.
Thus, Behbahani reasonably reads on performing the network measurements to select an initial bit rate for delivering the video content before video playback begins, which reads on the “selection” of video content within the meaning of claim 34, rendering Applicant’s argument unpersuasive.


Applicant’s Arguments:
Applicant acknowledges that Paragraphs 77-87 and Figure 3 of Hardin describe a device, e.g., a consumer premises equipment (CPE), consuming content, such as Adaptive Bit Rate (ABR) content, and describe monitoring network performance metrics that are indicative of congestion on network interfaces affecting download or upload bandwidth to the device. Hardin describes limiting the bitrate selections available to the device for requesting ABR content, in dependence on the performance metrics, which may be collected on a periodic basis, a polled basis, or monitored in real time and argues that these passages in Hardin say nothing about initial buffer durations in the device associated with different available bitrates for the content in question, and nothing about predicting respective initial buffer duration for each available bit rate of the content. They merely say that network performance metrics are monitored, periodically or otherwise, and that such metrics are indicative of network interface congestion and may be used to restrict which bitrates are requested by the device—i.e., higher bitrates may not be listed as requestable.
Consequently, Hardin cannot be said to disclose the predicted initial buffer durations at issue in claim 34, and the Office acknowledges that Behbahani does not disclose them. Moreover, the argued rationale for “combining” Hardin with Behbahani does not make sense. The cited portions of Hardin merely disclose making similar upload or download measurements to detect congestion, with such measurements done on a periodic, polled, or recurring real-time basis. Hardin, therefore, adds no real modification to Behbahani, which already describes measuring the download time for an initial portion of a web page and using that measurement to configure a media player used to play video content embedded in a later portion of the page.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art and in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Behbahani discloses in [0022] that a media player on the client device includes logic with the initial bit rate selection module configured to determine the initial bit rate with which video is delivered and in [0024] that the fragments for a given content segment represent a variety of different bit rates and may be of different sizes, reading on the respective initial buffer durations and in [0025] Behbahani discloses that information is used to select the fragment(s) that represent(s) a bit rate that is within the bandwidth estimate represented by the download time.
Behbahani further discloses in [0026] that the bit rate to which the download time maps might then be provided as input to the media player which selects the initial video fragment(s) for playback that correspond(s) to a bit rate that is less than or equal to the input bit rate.
Therefore the fragments for playback corresponding to different bit rate in Behbahani read on the respective initial buffer durations, as the media player uses the download time ranges to make the fragment selections for playback corresponding to the bit rates.
Behbahani also discloses in [0029] that it might be useful to measure the download time for content up to the point where a video is encountered, or for some amount of content between successive videos ... and any portion of some unit of content that is downloaded close in time to when the playback of associated video content begins may be used to measure one or more download times for the purpose of selecting an initial bit rate for playback of the video content and in [0031] that a mobile device might get different bandwidth performance at different times of day, for different telecommunications carriers, and/or in different geographic locations. This information can be tracked and/or aggregated over time so that they can be used individually or in combination to influence initial bit rate selection.  
Behbahani further discloses in [0032] that the downloaded content might be part of an interface to a video-on-demand service in which a user might select a link to a video to initiate playback in a subsequently presented interface.
Thus, once again, Behbahani reasonably reads on performing the network measurements to select an initial bit rate for delivering the video content before video playback begins which reads on the “selection” of video content using the respective initial buffer durations within the meaning of claim 34.
Behbahani does not expressly disclose a network metric derived from said network measurements. 
Hardin is provided to show that the respective initial buffer duration is predicted based on at least one network metric derived from said network measurements would have been obvious to a person of ordinary skill before the effective filing date of the invention, as Hardin discloses in [0081] that performance metrics can be used to derive the network condition experience by a CM and/or CPE, in relation to [0087] by basing content selection on the monitored one or more performance metrics, the initial bitrate selection by a CPE may be performed based on actual existing network conditions, where the adjustment occurs when a CPE requests a manifest file as part of a content request.
Therefore, the combination of Behbahani and Hardin reasonably reads on the “selection” of video content within the meaning of claim 34, as Behbahani discloses performing the network measurements to select an initial bit rate for delivering the video content before video playback begins which reads on the “selection” of video content using the respective initial buffer durations and Hardin discloses a network metric derived from network measurements.  Applicant's arguments have been fully considered but they are not persuasive.


Applicant’s Arguments:
Applicant argues that Chakareski and Jana do not disclose the independent claim features missing from Behbahani and Hardin. Consequently, the argued-for further combinations of the base pairing of Behbahani/Hardin with Chakareski or Jana do not support the obviousness rejection of any of the independent claims 34, 35, and 49 nor, necessarily, any of the dependent claims, which add various further points of distinction.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.  
Behbahani further discloses in [0008] that the above-the-fold portion of the page is downloaded relatively quickly and presented before video playback begins. The time required to download the above-the-fold portion of the page can be used to estimate the bandwidth that is currently available to the tablet. That is, above-the-fold content is represented by a known or determinable number of bits which, when divided by the download time, represents an estimate of available bandwidth.  
Behbahani discloses in [0014] that the logic [in the client device/user equipment] might determine or discover a download time for the client device and provide the client device with a suitable initial bit rate.
Thus, Behbahani reasonably reads on performing the network measurements to select an initial bit rate for delivering the video content before video playback begins.
Hardin is provided to show that the respective initial buffer duration is predicted based on at least one network metric derived from said network measurements would have been obvious to a person of ordinary skill before the effective filing date of the invention, as Hardin discloses in [0081] that performance metrics can be used to derive the network condition experience by a CM and/or CPE, in relation to [0087] by basing content selection on the monitored one or more performance metrics, the initial bitrate selection by a CPE may be performed based on actual existing network conditions, where the adjustment occurs when a CPE requests a manifest file as part of a content request.
Therefore, the pairing of Behbahani/Hardin with Chakareski or Jana reasonably reads on the metes and bounds of the independent claims 34, 35, 49 and necessarily, on the dependent claims as presented in the non-final rejection.  Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 34 – 36, 39 - 49 are rejected under 35 U.S.C. 103 as being unpatentable over Behbahani (US 20160285939 A1) in view of Hardin et al. (US 20160044125 A1).

Regarding claim 34, Behbahani discloses a method (Behbahani, FIG. 4) of initial bitrate selection for a video delivery session (Behbahani, [0006] selection of the initial bit rate with which video content is delivered), said method comprising: 
performing, by a user equipment (Behbahani, FIG. 2, client device 206 in relation to FIG. 3, client device 300) and during a time window from initiation of a video player application in said user equipment (Behbahani, [0007] the user of a tablet device might select a link to a web page that includes embedded video content) up to selection of a video content (Behbahani, FIG. 2, video content service 202; [0008] the above-the-fold portion of the page is downloaded relatively quickly and presented before video playback begins), network measurements indicative of a current condition of a network to be used to deliver said video content to said user equipment (Behbahani, [0006] the bandwidth available to a client device is estimated by determining the time required by the client device to download a known amount of the content in relation to [0008] the time required to download the above-the-fold portion of the page can be used to estimate the bandwidth that is currently available to the tablet to ensure that the initial quality of the delivered video more closely matches current network conditions); 
providing, for each bitrate available for said video content, a respective initial buffer duration derived from said network measurements (Behbahani, [0024] the fragments for a given content segment represent a variety of different bit rates and may be of different sizes in relation to [0026] the bit rate to which the download time maps might then be provided as input to the media player which selects the initial video fragment(s) for playback [initial buffer durations] that correspond(s) to a bit rate that is less than or equal to the input bit rate and in relation to [0028] download times might be determined for different portions of a requested page or for successive pages requested); and 
selecting an initial bitrate for delivering said video content over said network to said user equipment based on said respective initial buffer durations (Behbahani, [0006] an initial bit rate is selected for video content associated with the page that is within the estimated available bandwidth in relation to [0008] the initial bit rate with which the video content is then streamed or downloaded is selected to be within this constraint).
Behbahani does not expressly disclose the respective initial buffer duration is predicted based on at least one network metric derived from said network measurements. 
Hardin et al. for example, from an analogous field of endeavor (Hardin et al., [0078] one or more network performance metrics of consumer premise equipment are monitored, where the monitored one or more network performance metrics are configured to be indicative of a connection quality of a particular CPE attached to the network) discloses content selection based on at least one network metric derived from said network measurements (Hardin et al., [0081] performance metrics can be used to derive the network condition experience by a CM and/or CPE, in relation to [0087] by basing content selection on the monitored one or more performance metrics, the initial bitrate selection by a CPE may be performed based on actual existing network conditions, where the adjustment occurs when a CPE requests a manifest file as part of a content request).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the respective initial buffer duration is predicted based on at least one network metric derived from said network measurements as taught by Hardin et al. with the system of Behbahani in order to mitigate startup delays and defects in the playback (Hardin et al., [0089]).

Regarding claim 35, Behbahani discloses a device (Behbahani, FIG. 2, client device 206 in accordance with FIG. 3, client device 300) configured for initial bitrate selection for a video delivery session (Behbahani, [0006] selection of the initial bit rate with which video content is delivered), comprising: a processor (Behbahani, FIG. 3, processor 302); and a memory storing instructions (Behbahani, device memory 310/320) that, when executed by said processor, cause said device to: 
perform, during a time window from initiation of a video player application in the device (Behbahani, [0007] the user of a tablet device might select a link to a web page that includes embedded video content) up to selection of a video content (Behbahani, FIG. 2, video content service 202; [0008] the above-the-fold portion of the page is downloaded relatively quickly and presented before video playback begins), network measurements indicative of a current condition of a network to be used to stream said video content to said device (Behbahani, [0006] the bandwidth available to a client device is estimated by determining the time required by the client device to download a known amount of the content in relation to [0008] the time required to download the above-the-fold portion of the page can be used to estimate the bandwidth that is currently available to the tablet to ensure that the initial quality of the delivered video more closely matches current network conditions); 
provide, for each bitrate available for said video content, a respective initial buffer duration derived from said network measurements (Behbahani, [0024] the fragments for a given content segment represent a variety of different bit rates and may be of different sizes in relation to [0026] the bit rate to which the download time maps might then be provided as input to the media player which selects the initial video fragment(s) for playback [initial buffer durations] that correspond(s) to a bit rate that is less than or equal to the input bit rate and in relation to [0028] download times might be determined for different portions of a requested page or for successive pages requested); and 
select an initial bitrate for delivering said video content over said network to said device based on said respective initial buffer durations (Behbahani, [0006] an initial bit rate is selected for video content associated with the page that is within the estimated available bandwidth in relation to [0008] the initial bit rate with which the video content is then streamed or downloaded is selected to be within this constraint).
Behbahani does not expressly disclose the respective initial buffer duration is predicted based on at least one network metric derived from said network measurements. 
Hardin et al. for example, from an analogous field of endeavor (Hardin et al., [0078] one or more network performance metrics of consumer premise equipment are monitored, where the monitored one or more network performance metrics are configured to be indicative of a connection quality of a particular CPE attached to the network) discloses content selection based on at least one network metric derived from said network measurements (Hardin et al., [0081] performance metrics can be used to derive the network condition experience by a CM and/or CPE, in relation to [0087] by basing content selection on the monitored one or more performance metrics, the initial bitrate selection by a CPE may be performed based on actual existing network conditions, where the adjustment occurs when a CPE requests a manifest file as part of a content request).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the respective initial buffer duration is predicted based on at least one network metric derived from said network measurements as taught by Hardin et al. with the system of Behbahani in order to mitigate startup delays and defects in the playback (Hardin et al., [0089]).

Regarding claim 36, Behbahani – Hardin et al. disclose performing active network measurements during said time window (Behbahani, [0008] the time required to download the above-the-fold portion of the page can be used to estimate the bandwidth that is currently available to the tablet to ensure that the initial quality of the delivered video more closely matches current network conditions).

Regarding claim 39, Behbahani – Hardin et al. disclose determining said at least one network metric based on said network measurements (Behbahani, [0028] the current estimate of available bandwidth can be used to guide selection of the initial bit rate). 

Regarding claim 40, Behbahani – Hardin et al. disclose determining at least one throughput-based network metric (Behbahani, [0029] any portion of some unit of content that is downloaded close in time to when the playback of associated video content begins may be used to measure one or more download times for the purpose of selecting an initial bit rate for playback of the video content) and/or at least one delay-based network metric based on the network measurements (Behbahani, [0028] download times might be determined for different portions of a requested page or for successive pages requested). 

Regarding claim 41, Behbahani – Hardin et al. disclose initiating said video player application based on a user-initiated application initiation signal (Behbahani, [0007] the user of a tablet device might select a link to a web page that includes embedded video content); and perform, based on said user-initiated application initiation signal, said network measurements up to reception of a user-initiated video content selection signal (Behbahani, [0029] any portion of some unit of content that is downloaded close in time to when the playback of associated video content begins may be used to measure one or more download times for the purpose of selecting an initial bit rate for playback of the video content).

Regarding claim 42, Behbahani – Hardin et al. disclose transmitting a request for said video content based on a user-initiated video content selection signal (Behbahani, [0023] when a user requests a web page, the client device sends a request for the web page to the address corresponding to the URL represented by the link); and receive a manifest file comprising information of said bitrates available for said video content (Behbahani, [0024] the client device transmits a request for the manifest file for the video content associated with the requested page, the manifest file includes information relating to the video content that allows the client device's media player to generate properly formatted requests for specific fragments of the content).

Regarding claim 43, Behbahani – Hardin et al. disclose transmitting information of said bitrates available for said video content and said at least one network metric to an estimation module configured to predict initial buffer durations based on network metrics (Hardin et al., [0090] by providing data related to the adjustment, entities responsible for selection of content may be informed with a priori information of the network as indicated by the monitored performance metrics); and receiving said respective initial buffer durations predicted by said estimation module based on said at least one network metric (Hardin et al., [0090] the data relating to the adjustment is provided to a CPE to use when requesting video content).  The motivation is the same as in claim 35.

Regarding claim 44, Behbahani – Hardin et al. disclose predicting, for each bitrate available for said video content, said respective initial buffer duration based on said at least one network metric (Hardin et al., [0087] by basing content selection on the monitored one or more performance metrics, the initial bitrate selection by a CPE may be performed based on actual existing network conditions, where the adjustment occurs when a CPE requests a manifest file as part of a content request).  The motivation is the same as in claim 35.

Regarding claim 45, Behbahani – Hardin et al. disclose selecting said initial bitrate based on said respective initial buffer durations (Hardin et al., [0090] the CPE may be given feedback information regarding the network environment, such as network congestion, when making content selection decisions) and information of a maximum allowed initial buffer duration (Hardin et al., [0091] the data relating to the adjustment may be in a form that prevents the CPE from requesting certain formats/encodings of the content).  The motivation is the same as in claim 35.

Regarding claim 46, Behbahani – Hardin et al. disclose selecting, among said bitrates available for said video content, a highest initial bitrate (Behbahani, [0025] a bit rate that is within the bandwidth estimate represented by the download time may correspond to the highest bit rate fragment(s) within the bandwidth estimate) having a predicted initial buffer duration that is lower than said maximum allowed initial buffer duration (Behbahani, [0026] the bit rate to which the download time maps might then be provided as input to the media player which selects the initial video fragment(s) for playback [initial buffer durations] that correspond(s) to a bit rate that is less than or equal to the input bit rate).

Regarding claim 47, Behbahani – Hardin et al. disclose receiving a user-initiated buffer duration signal defining said maximum allowed initial buffer duration (Behbahani, [0026] the measured download time might index into a table that maps download time ranges to bit rates). 

Regarding claim 48, Behbahani – Hardin et al. disclose requesting said video content at said selected initial bitrate from a content delivery network (Behbahani, [0025] the client device then uses the download time for the portion of the page content to guide selection of the initial fragment(s) for the video content from the manifest file). 

Regarding claim 49, Behbahani discloses a user equipment (Behbahani, FIG. 3, client device 300) configured for operation in a wireless communication network (Behbahani, FIG. 2, network 204), the user equipment comprising: communication circuitry (Behbahani, FIG. 3, communications interface 308) configured for communicating with the wireless communication network; and processing circuitry (Behbahani, FIG. 3, processor 302) operatively associated with the communication circuitry and configured to: 
perform, during a time window from initiation of a video player application in the user equipment (Behbahani, [0007] the user of a tablet device might select a link to a web page that includes embedded video content) up to selection of a video content (Behbahani, FIG. 2, video content service 202; [0008] the above-the-fold portion of the page is downloaded relatively quickly and presented before video playback begins), network measurements indicative of a current condition of the wireless communication network, for streaming the video content to the user equipment (Behbahani, [0006] the bandwidth available to a client device is estimated by determining the time required by the client device to download a known amount of the content in relation to [0008] the time required to download the above-the-fold portion of the page can be used to estimate the bandwidth that is currently available to the tablet to ensure that the initial quality of the delivered video more closely matches current network conditions); 
determine, for each bitrate available for the video content, a respective initial buffer duration derived from the network measurements (Behbahani, [0024] the fragments for a given content segment represent a variety of different bit rates and may be of different sizes in relation to [0026] the bit rate to which the download time maps might then be provided as input to the media player which selects the initial video fragment(s) for playback [initial buffer durations] that correspond(s) to a bit rate that is less than or equal to the input bit rate and in relation to [0028] download times might be determined for different portions of a requested page or for successive pages requested); and 
select an initial bitrate for delivering the video content over the wireless communication network to the user equipment, based on said respective initial buffer durations (Behbahani, [0006] an initial bit rate is selected for video content associated with the page that is within the estimated available bandwidth in relation to [0008] the initial bit rate with which the video content is then streamed or downloaded is selected to be within this constraint).
Behbahani does not expressly disclose the respective initial buffer duration is predicted based on at least one network metric derived from said network measurements. 
Hardin et al. for example, from an analogous field of endeavor (Hardin et al., [0078] one or more network performance metrics of consumer premise equipment are monitored, where the monitored one or more network performance metrics are configured to be indicative of a connection quality of a particular CPE attached to the network) discloses content selection based on at least one network metric derived from said network measurements (Hardin et al., [0081] performance metrics can be used to derive the network condition experience by a CM and/or CPE, in relation to [0087] by basing content selection on the monitored one or more performance metrics, the initial bitrate selection by a CPE may be performed based on actual existing network conditions, where the adjustment occurs when a CPE requests a manifest file as part of a content request).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the respective initial buffer duration is predicted based on at least one network metric derived from said network measurements as taught by Hardin et al. with the system of Behbahani in order to mitigate startup delays and defects in the playback (Hardin et al., [0089]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Behbahani – Hardin et al., as applied to claim 35, further in view of Chakareski et al. (US 20080117930 A1).

Regarding claim 37, Behbahani – Hardin et al. do not expressly disclose injecting probe packets into said network; and measuring delays of said probe packets.
Chakareski et al., for example from an analogous field of endeavor discloses injecting probe packets into said network (Chakareski et al., [0022] [a bit rate] may also be established by sending probe packets between a Sender and a Receiver); and measuring delays of said probe packets (Chakareski et al., [0022] and measuring the effective throughput as reported by the Receiver).
Thus, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine injecting probe packets into said network; and measuring delays of said probe packets as suggested by Chakareski et al. in order to employ reliable estimate of an available bandwidth for a startup bitstream (Chakareski et al., [0022]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Behbahani – Hardin et al., as applied to claim 35, further in view of Jana et al. (US 20160234078 A1).

Regarding claim 38, Behbahani – Hardin et al. do not expressly disclose the device performing said network measurements on authentication and/or authorization data transmitted over said network between said user equipment and an authentication and/or authorization server.
Jana et al., for example from an analogous field of endeavor (Jana et al., [0024] utilizing information used by video adaptation processes along with available network bandwidth to manage streaming of content to end user devices) suggests a device performing said network measurements (Jana et al., [0024] the adaptation process can obtain more accurate estimations of available bandwidth for an end user device by relying upon a prediction of available bandwidth over a future time period that is based on a network service provider's monitoring of network conditions) on authentication and/or authorization data transmitted over said network between said user equipment and an authentication and/or authorization server (Jana et al., [0060] the accessing of the predicted available bandwidth can include an authentication of the requestor and the predicted available bandwidth can be determined according to end user device channel quality indicator data, end user device reference signal received quality data, cell congestion data where the end user device is operating, a mobility pattern of the end user device, or a combination thereof).
Thus, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the device performing said network measurements on authentication and/or authorization data transmitted over said network between said user equipment and an authentication and/or authorization server as suggested by Jana et al. in order to employ a multitude of signals to infer the channel quality (Jana et al., [0060]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416